Citation Nr: 0118579	
Decision Date: 07/17/01    Archive Date: 07/26/01

DOCKET NO.  00-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back strain.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.

The current appeal arose from a November 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for low back strain and hypertension.

The veteran provided oral testimony before a Decision Review 
Officer (DRO) at the RO in February 2000, a transcript of 
which has been associated with the claims file. 

A personal hearing scheduled at the RO in September 2000 
before the DRO and a personal hearing scheduled at the RO 
April 2001 before a member of the Board were canceled.

The case has been forwarded to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The RO declined to reopen the claim of entitlement to 
service connection for a low back disorder when it issued a 
rating decision in May 1966; the veteran filed a notice of 
disagreement with the denial and was issued a statement of 
the case, but he did not timely perfecta substantive appeal.




2.  The evidence submitted since the final May 1966 rating 
decision is neither redundant nor cumulative of evidence 
previously of record, it bears directly and substantially 
upon the issue at hand, provides a more complete picture of 
the circumstances surrounding the origin of the veteran's low 
back disorder, and by itself or in connection with the 
evidence previously of record, is significant and must be 
considered in order to fairly decide the merits of the claim.

3.  In June 1966 the RO denied entitlement to service 
connection for hypertension.

4.  The evidence submitted since the final June 1966 
determination does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  Evidence received since the May 1966 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).

2.  Evidence received since the June 1966 determination 
wherein the RO denied entitlement to service connection for 
hypertension is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Low back strain

The evidence, which was of record prior to the May 1966 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a low back disorder is 
reported in pertinent part below.

Service medical records include a report of the April 13, 
1951 pre-induction examination, which shows no abnormalities 
of the spine.  A clinical treatment report dated April 20, 
1951 shows the veteran reported that he was bothered by his 
back which he had hurt eighteen months prior.  He was treated 
with aspirin.  There was no diagnosis rendered.  Clinical 
evaluation for the purpose of separation showed abnormalities 
of the spine.  It was noted that injury to the veteran's back 
existed prior to service and that there were no significant 
abnormalities.

In August 1958 the veteran was admitted to a VA hospital with 
an admission diagnosis of arteriosclerotic heart disease.  At 
that time, he complained of low back pain.  On examination 
his back and extremities were normal.  There was no diagnosis 
rendered for a back disorder.

In May 1966 the veteran requested that his previously denied 
claim of service connection for a back disorder be reopened.  
Also, in May 1966, the RO declined to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder on the basis that new and material evidence had not 
been received.  He did not perfect an appeal in this instance 
and the decision became final.

Evidence submitted subsequent to the May 1966 denial of 
service connection for a back disorder is reported in 
pertinent part below.

In a July 1966 statement, the veteran noted that in 1947 or 
1948 he had injured his back while working with a 
construction company, and since that time his back had 
continuously troubled him.

The veteran's pastor, in a July 1966 statement noted that he 
knew the veteran before and after he went into the military, 
and it was his belief that the veteran's illness was 
associated with duties he performed while in service.  In a 
statement JGO noted that the veteran had been laid-off from 
his job because of illness.

An October 1972 medical report shows the veteran had symptoms 
of multiple joint and back pain.  He was diagnosed with 
migratory arthritis and psychophysiological musculoskeletal 
disease.

On VA examination in February 1978 the veteran, in pertinent 
part, complained of back pain.  He was diagnosed with chronic 
lumbosacral strain.  He reported that he took medication to 
control his back pain.  It was noted that the previously 
diagnosed psychophysiologic neuro-musculoskeletal problem was 
still present.  X-ray of the lumbosacral spine showed no 
evidence of bone or joint pathology.

On VA examination in June 1982 the veteran reported that he 
had back pain.  He was diagnosed with chronic lumbar strain 
with limited range of motion.  X-rays of the lumbar spine 
showed no evidence of fracture or dislocation.  The L5 
interspace was narrowed but no significant degenerative 
changes were noted.  L5 was transitional and bilateral 
sacralized.

VA Medical Center (MC) progress notes in June 1999 show the 
veteran had obvious back pain with movement.  X-rays of the 
lumbar spine showed mild hypertrophic degenerative changes 
and probable degenerative disc changes at L5-S1.  Progress 
notes in August 1999 show the veteran continued to have pain 
in his low back and into both legs.  X-rays showed mild 
hypertrophic degenerative changes at the lower lumbosacral 
spine, probable degenerative disc changes at L5-S1.  The 
diagnosis was degenerative arthritis.

At his personal hearing in February 2000 the veteran 
testified that prior to service he had not experienced any 
lower back problems.  His back problems began in service when 
he stepped off a train carrying his duffel bag and he could 
not straighten up.  He received treatment at a military 
hospital and had follow-up treatment during service.  Hearing 
Transcript (Tr.), p. 2.  He received post-service treatment 
for his low back disorder approximately once a month.  Tr., 
p. 3.  The problems with his back had worsened and he could 
hardly walk.  Tr., p. 7.  

A VA examiner in September 2000 stated that upon a review of 
the veteran's service records, which showed he had a back 
injury eighteen months prior to entering the Army, there was 
a possibility that the veteran's job in the Army as a 
mechanic exacerbated his low back pain.

X-rays taken in January 2001 showed changes of mild 
spondylosis at the lower two lumbar disc levels.  The upper 
half of each S1 joint was partially fused consistent with 
sacroiliitis.  There was no evidence of bony metastatic 
disease.  

Progress notes in April 2001 show that the veteran's back 
pain had gradually worsened in recent years.  Lifting objects 
aggravated the pain.  He reported that he could walk about 
one block with some difficulty.  He was diagnosed with 
chronic low back with a L4-L5 spinal stenosis and neural 
foraminal stenosis at L4-L5.

Hypertension

The evidence which was of record prior to the June 1966 
rating decision wherein the RO denied entitlement to service 
connection for hypertension is reported in pertinent part 
below.

Service medical records are devoid of any mention of 
hypertension.  Clinical evaluations at pre-induction and 
discharge from service show no abnormalities of the heart or 
vascular system.  In December 1952 the veteran reported that 
he had headaches and was treated with aspirin.


In August 1958 the veteran was admitted to a VA hospital with 
an admission diagnosis of arteriosclerotic heart disease.  
The hospital record does not contain any complaints, 
treatment or diagnosis of hypertension.

In September and November 1961 the veteran was diagnosed with 
essential hypertension, benign.  In February 1966 he reported 
symptoms of dizziness and frontal headaches.  He was 
diagnosed, in pertinent part, with hypertension.

In June 1966 the RO denied the veteran's claim of entitlement 
to service connection for hypertension.  He did not appeal 
that determination.

Evidence received since the June 1966 unappealed rating 
decision is reported in pertinent part below.

A June 1966 medical report shows that the veteran had 
intermittent dizziness.  He was diagnosed with hypertension.

The veteran's pastor, in a July 1966 statement, noted that he 
knew the veteran before and after he went into the military, 
and it was his belief that the veteran's illness was 
associated with duties he performed while in service.  In a 
statement J.G.O noted that the veteran had been laid-off from 
his job because of illness.

On VA examination in February 1978 the veteran reported, in 
pertinent part, that he had symptoms of headache and 
dizziness.  He stated that he took medication to control his 
blood pressure.  He was diagnosed with hypertension, treated.  
On VA examination in June 1982 he was diagnosed with 
hypertension.  

VA outpatient treatment records show that in May 1993 the 
veteran was diagnosed with untreated and uncontrolled 
hypertension.  In addition, progress notes in June and August 
1999, and July 2000 show a diagnosis of hypertension,

At his personal hearing in February 2000 the veteran 
testified that he had received treatment on a regular basis 
for his hypertension.  He did not know whether he had been 
diagnosed with high blood pressure during service.  He had 
been treated for headaches in service, and after service he 
was treated for hypertension.  Tr., p. 4. 

Medical progress notes in April and September 2000 show the 
veteran was diagnosed with hypertension, controlled.  Upon 
review of the veteran's military records, a VA examiner in 
September 2000 noted that the veteran's hypertension appeared 
to have been diagnosed after the veteran left active military 
duty.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In Kutscherousky v. West, 12 Vet. App. 360 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claims of entitlement to 
service connection, the Board finds that the veteran is not 
prejudiced by its consideration of this claim pursuant to 
this new legislation.  VA has already met all obligations to 
the veteran under this new law.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of such issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Further, the veteran has not placed VA on notice of any 
outstanding evidence that may be new and material.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
adequate notice of the pertinent regulations pertaining to 
his claims for service connection for low back strain and 
hypertension.  He was also given the opportunity to present 
argument and evidence in support of his claims, and the 
record shows that he did in fact present contentions and 
evidence, as well as provide oral testimony at the RO.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for low 
back strain.

The veteran seeks to reopen his claim of service connection 
for low back strain, which the RO declined to reopen in May 
1966.  As noted earlier, when a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of May 1966.  The evidence 
consist of VA examination reports, VAMC outpatient treatment 
records, lay statements from the veteran, his pastor and 
J.G.O., and the veteran's testimony at his personal hearing.  
Thus, the evidence submitted by the veteran since the May 
1966 rating decision is new and not redundant or cumulative 
of evidence previously of record.  

Moreover, the evidence submitted since the May 1966 rating 
decision is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed low back disorder.  See Hodges, supra.  

Specifically, the VA examiner in September 2000 stated that 
there was a possibility that the veteran's job in the Army as 
a mechanic exacerbated his low back pain noted to have 
originated from a back injury eighteen months prior to his 
entrance on active duty.  Additionally, the veteran has been 
diagnosed with additional low back disorders for the most 
part associated with complaints of chronic low back pain.  
The VA examiner's opinion and the development of additional 
low back disorders to account for the veteran's chronic low 
back pain bear directly and substantially upon the specific 
issue being considered in this case.  

The Board notes that this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's low back symptomatology.  See Hodge, supra at 1363, 
and is therefore material to the issue at hand.  

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the May 1966 rating decision, and the veteran's claim for 
entitlement to service connection for low back strain, is 
reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  VCAA, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
is addressed below in the remand portion of this decision.  
The Board believes that the claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.


Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
hypertension.

The veteran seeks to reopen his claim of service connection 
for hypertension, which the RO denied in June 1966.  As noted 
earlier, when a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2000); See also Glynn, supra, 
Smith supra and Hodge, supra.  

In this instance, the Board finds that the veteran has 
submitted additional evidence that is not duplicative or 
cumulative of evidence previously submitted and therefore 
such evidence is new.  See Smith, supra and Evans, supra.  
The evidence consists of VA examination reports, VAMC 
progress notes and the veteran's testimony at his personal 
hearing.  Although this evidence is considered as new 
evidence, it is not material because it fails to provide a 
more complete picture of the circumstances surrounding the 
origin of the veteran's hypertension.  See Hodge, supra. 

The Board notes that there has been no competent medical 
evidence of a link, between current symptoms and service.  In 
fact, a VA examiner in September 2000 stated that upon review 
of the veteran's medical records, hypertension appeared to 
have been diagnosed after the veteran left military service.  
The examiner's opinion is corroborated in the medical 
evidence contained in the claims file, which shows an initial 
diagnosis of hypertension in September 1961, approximately 
eight years after the veteran's discharge from service.

Thus, there is no opinion expressed relating the veteran's 
hypertension to his period of active service on the basis of 
incurrence or aggravation.  Therefore, a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed hypertension is not established in the 
evidence submitted.  Consequently, the evidence added to the 
record since the June 1966 denial is not material.

Furthermore, the veteran's testimony and statements that 
allude onset of his claimed hypertension to service do not 
constitute new and material evidence as they are a 
reiteration of his initial claim regarding the nature of such 
claim, therefore they are cumulative and do not bear directly 
and substantially upon the issue at hand, nor do they provide 
a more complete picture of the circumstances surrounding the 
origin of hypertension.  Furthermore, his assertion that 
hypertension was incurred as a result of service is 
insufficient to reopen his claim for service connection under 
38 U.S.C.A. § 5108.  See Moray, supra at 214.




The veteran's own opinions and statements will not suffice to 
provide competent evidence as to the origin of his claimed 
hypertension.  As a lay person he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  

In other words, the veteran is not competent to opine as to 
whether his claimed hypertension is related to service.  
Espiritu v. Derwinski, 2 Vet. App.492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hypertension is related to service on any basis.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In reviewing the evidence of record in support of the 
veteran's attempt to reopen his claim for service connection 
for hypertension, the Board observes that since the denial of 
the claim in June 1966, no new and material evidence has been 
submitted.

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for 
hypertension, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for low 
back strain, the appeal is granted in this regard.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hypertension, the appeal is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As earlier indicated, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton, supra, which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  




In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Bernard v. 
Brown. 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for his low back disorder because it 
resulted from active duty service.  He contends that he 
stepped off of a train with his duffel bag and injured his 
back to the extent that he required medical treatment.  

The record shows that a VA examiner has suggested that a pre-
service low back injury may have been exacerbated by the 
veteran's military occupational specialty as a mechanic.  The 
service and post service medical documentation of record is 
replete with complaints of low back pain which has been 
variously diagnosed.

Further the record reveals that the veteran received Social 
Security Administration (SSA) benefits.  The SSA records 
should be obtained.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board finds that comprehensive contemporaneous special 
orthopedic and neurological examinations of the veteran are 
necessary in this instance to ascertain the etiology of any 
back disorders found to be present.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Board is the opinion that this claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  See 38 C.F.R. § 3.304(f) (2000); VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO, should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his low 
back symptomatology.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning such claim.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should arrange for VA medical 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature, extent of severity 
and etiology of any a low back 
disorder(s) which may be present.  



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  

The examiners are specifically requested 
to consolidate their studies and jointly 
respond to the following medical issues:

(a) Does the veteran have a back 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any such disorder(s) present originated 
coincident with active service?

(c) Did any of the back disorders 
diagnosed on examinations pre-exist 
service, and if so, was/were any 
aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for low back strain on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

